Exhibit 10.5.1
 
 
 
FIRST AMENDMENT TO THE
CUSTODY AGREEMENT


This First Amendment to the Custody Agreement (the “First Amendment”) is made as
of March 9, 2016, and effective as of November 1, 2015 by and between INTEGRITY
CAPITAL INCOME FUND, INC., a Colorado Principal (the “Principal”), and INTEGRITY
TRUST COMPANY, LLC, a Colorado trust company organized as a limited liability
company (the “Agent”), as the assignee of the Agreement from Integrity Wealth
Management a division of Integrity Bank & Trust, a Colorado Principal.


WHEREAS, the Principal and Agent desire to amend the Custody Agreement executed
August 29, 2014 (the “Agreement”). Unless otherwise defined in this First
Amendment, all defined terms used in this First Amendment, as denoted by the use
of initial capital letters, have the same meaning as in the Agreement.


WHEREAS, the Principal and Agent desire to amend the calculation of fees being
paid under this Agreement to match those being paid under the Investment
Advisory and Administrative Services Agreement dated August 29, 2014 between the
Principal and the Agent in order to reduce the fees and time spent on
calculation of such fees.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Principal and Agent agree as follows:


1.            Amendment to Section 7 (Compensation of the Agent).  Section 7 of
the Agreement is amended in its entirety as follows (underlined language
reflects corrected wording):


7.            Compensation of the Agent. The compensation for the Agent’s
custody services hereunder, shall be calculated at an annual rate of 0.15% of
the Principal’s average gross assets (the “Custody Fee”).  The Custody Fee shall
be payable quarterly in arrears, and shall be calculated based on the average
value of the Principal’s gross assets which includes cash of the Principal, at
the end of the most recently completed fiscal quarter and appropriately adjusted
for any equity raises or repurchases during the current calendar quarter.   All
or any part of the Custody Fee not taken as to any quarter shall be deferred
without interest and may be taken in such other quarter as the Agent shall
determinate


2.            Except as specifically amended or modified by the terms of this
First Amendment, the Agreement shall be read, interpreted and construed as
written and executed by the parties. No further amendments or modifications of
the Agreement shall be made or implied unless they are contained in a further
writing executed by the parties.
 
The Principal and Agent have executed this First Amendment to the Custody
Agreement on the date first above written.


PRINCIPAL
Integrity Capital Income Fund, Inc.
 
 
By:  /s/ Eric S. Davis
       Eric S. Davis, President
AGENT
Integrity Trust Company, LLC
 
 
By:  /s/ Randall Rush
       Randall Rush, Manager
   


